UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March28, 2012 PENTAIR, INC. (Exact name of registrant as specified in charter) Minnesota 000-04689 41-0907434 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5500 Wayzata Blvd. Suite 800 Golden valley, Minnesota (Address of principal executive offices and Zip Code) 55416 (Zip Code) Registrant’s telephone number, including area code: (763)545-1730 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01
